UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4723



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TRENTON JEREL MILLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:04-cr-01143-MBS)


Submitted:   February 21, 2007            Decided:    March 23, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert H. Citronberg, Atlanta, Georgia, for Appellant. Reginald I.
Lloyd, United States Attorney, C. Todd Hagins, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            On June 10, 2004, Trenton Jerel Miller was arrested by

Orangeburg, South Carolina, authorities for disregarding a stop

sign and discharging a firearm within city limits. Miller was also

subsequently charged with being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and 924(e)(1).

Miller filed a motion to suppress evidence challenging the stop and

search of his vehicle.         The district court denied the motion to

suppress,     finding   that    the    stop   was   proper   because     Miller

unlawfully ran a stop sign and the search was proper because it was

necessary   to    ensure   officer     safety.      Miller   then    entered   a

conditional guilty plea to being a felon in possession of a firearm

and was sentenced to eighty-four months in prison.                  Miller then

appealed the district court’s denial of his motion to suppress.

            This court reviews the district court’s factual findings

underlying a motion to suppress for clear error and reviews its

legal determinations de novo.          Ornelas v. United States, 517 U.S.

690, 699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th

Cir. 1992).    When a suppression motion has been denied, this court

construes   the    evidence    in     the   light   most   favorable    to   the

government.      United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

            Miller does not dispute that Officer Bradley lawfully

stopped him for running the stop sign.           Rather, he claims that the


                                      - 2 -
stop was executed with unreasonable force when he was ordered out

of the vehicle at gunpoint, frisked, and subjected to a vehicle

search.     We conclude the force used to effectuate the stop of

Miller’s vehicle was reasonable, considering Miller’s behavior, the

time of day, and the fact that shots had been fired in the

vicinity.    See United States v. Holmes, 376 F.3d 270, 277 n.2 (4th

Cir. 2004)(citing United States v. Navarrete-Barron, 192 F.3d 786,

791 (8th Cir. 1999)).      We also conclude the search was proper

because the officers reasonably believed “that the suspect [was]

dangerous and . . . may gain immediate control of weapons.”      See

Michigan v. Long, 463 U.S. 1032, 1049 (1983).       One officer also

observed an object shaped like a gun beneath a towel in the

vehicle.

            Based on the foregoing, we affirm Miller’s conviction and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -